This office action is in response to the amendments filed on 05/20/2022. Claims 1-20 are currently pending in the application. 
Allowable Subject Matter
Claims 1-20 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, 9 and 17 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claim 1, 9 and 17: “…performing processing by all active, non-failed back-end directors of the storage system to attempt to take ownership of at least one of the plurality of sub-pools of a first memory pool of the plurality of memory pools corresponding to the first director that failed, wherein said processing includes determining whether the at least one sub-pool of the plurality of sub-pools of [[a]] the first memory pool corresponding to the first director includes pending write operations; responsive to said processing by a second of the plurality of directors, assigning ownership of the at least one sub-pool to the second director; and the second director processing the pending write operations of the at least one sub-pool..…”;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 
Haynes teaches a method for managing failover and recovery following failover in a data storage environment.

Zou teaches a method of resetting network devices for failover operation, by receiving an operating system panic function call, disabling error reporting for all device ports of a device to be reset to prevent primary interrupts to a disk dump operation, performing a function level reset of the all the device ports to be reset, and performing the reset operation on the device in a single thread context to prevent secondary interrupts to the disk dump process.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114